Benedict, J.
This is an action to enforce a lien for a material-man. It is defended by one Buckley, who claims an interest in the lighter by reason of an unpaid' mortgage held by him. Buckley has set up the defense of laches, and transfer ot the vessel to one Costigan since the incurring of Jones’ lien. No other defense is set up. The owner of the lighter interposes no' defense: So far as concerns the transfer to Costigan, *797it is sufficient to say that the evidence does not show it to be bona fide, nor could it in any event avail Buckley. As to Buckley, his interest in the vessel is by way of a mortgage that attached to the lighter long prior to the claim of Jones. The case, therefore, is the same as if a prior owner of the vessel were defending upon the ground of laches. In such a case a lien will not be held lost by laches simply by reason of a delay of between two and three years in enforcing it. A decree must be entered for the libelant, with costs.